DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because figures 15-18 contain hand drawn labels which are difficult to read and figure 16 contains dark shading which also renders the drawings difficult to read (see MPEP 608.02(V)(i&m)) .  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Status of the Claims
2.	The status of the claims as filed in the reply dated 10/9/2020 are as follows:

	Claim 12 is canceled,
	Claims 13-17 are new,
	Claims 1-11 and 13-17 are currently pending, 
Claim Interpretation
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

4.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Such claim limitation(s) is/are: 

5.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a.	The “elements for storing and releasing thermal energy”, interpreted as corresponding to phase change material or equivalent thereof (see page 10, lines 5-8 of specification).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "loosely" in claim 1, line 35 is a relative term which renders the claim indefinite.  The term "loosely" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For examining purposes any element for storing and releasing thermal energy will be interpreted as meeting this limitation.
Claims 1 recites “an open space” in lines 16-17, however the claim also require the open space to have  a thermally insulating element continued in the open space in line 22. It is unclear how the space can be considered open while containing a thermally insulating element. For examining purposes the claims will be examined under its merits.
c.	Claim 16 recites “an open space” in line 13 and also require the open space to contain a plate in line 15. It is unclear how the space can be considered open while containing a plate. For examining purposes the claims will be examined under its merits.
. 


Claim Rejections - 35 USC § 102
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claim(s) 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schatz (U.S. Patent No. 4,977,952, previously cited).

Regarding Claim 14, Schatz further discloses an assembly (figs 1-3) comprising:
-    at least one body (16) which is adapted to release heat and which has to be maintained within a predetermined operating temperature range (as it is meant for thermal storage col 3, lines 65-66) for safety, the at least one body having corners (see annotated fig 2 below); and
-    thermally insulating elements (34) arranged around said at least one body, wherein :
-    the thermally insulating elements are contained in a plurality of pockets under vacuum (col 4, lines 11-26), and,
-    the plurality of pockets under vacuum comprise:
first pockets facing the corners of at the least one body (see annotated fig 2 below), and,
second pockets (see annotated fig 2 below) individually extending between two of the first pockets, some of the first pockets and the second pockets having projections and others of the first pockets and the second pockets having grooves in which said projections are engaged .


    PNG
    media_image1.png
    420
    910
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    311
    699
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


11.	Claims 1-5, 9, 13, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schatz (U.S. Patent No. 4,977,952, previously cited) in view of Tomohide (U.S. Patent Publication No. 2004/0194908, previously cited).

Regarding Claim 1, Schatz discloses an assembly (figs 1-3) comprising: 
- a structure, comprising a peripheral wall (14, peripheral to the thermal storage unit 16) and having an interior volume (occupied by 16), the structure containing a plurality of elements for storing and releasing a thermal energy by latent heat (as it is meant to storage heat and thus must have elements for thermal storage, see col 3, lines 65-66),
- a heat transfer fluid capable of circulating in at least some of the interior volume under the action of circulation means (col 4, lines 3-10), in a thermal exchange with the elements for storing and releasing a thermal energy,
- thermal insulating elements (34) arranged around the respective peripheral walls,
- at least some amongst retaining protrusions (see annotated fig 3 below, above spacer 24) and retaining spacers (24), held opposite the respective peripheral wall (relative to the element), two of said retaining spacers defining between on another, laterally and around at least a portion of the peripheral wall, an open space (see annotated fig 3 below),
wherein:
	- at least some of the thermally insulating elements are contained in a plurality of pockets under vacuum arranged in said open spaces (col 4, lines 11-26).

    PNG
    media_image3.png
    305
    710
    media_image3.png
    Greyscale

 	However, Schatz does not explicitly disclose a plurality of structures the plurality of structures are formed as a plurality of stacked modules, the plurality of stacked modules having corners and at least some of the retaining protrusions or retaining spacers comprising, in said corners, projections with respect to the respective peripheral walls,
- the modular assembly further comprises fixing means to fix the plurality of stacked modules outside the respective interior volumes, so that the respective interior volumes are in a fluid-tight relationship with respect to each other, and
- the plurality of elements for storing and releasing a thermal energy are arranged loosely in the internal volumes.
Tomohide, however, discloses a modular assembly (figs 8-10 embodiment) having a plurality of structures the plurality of structures are formed as a plurality of stacked modules (20), the plurality of stacked modules having corners and retaining protrusions comprising, in said corners, projections with respect to the respective peripheral walls (see annotated fig 5 below),
- the modular assembly further comprises fixing means (81, 83) to fix the plurality of stacked modules outside the respective interior volumes (at least at 83), so that the respective interior volumes are in a fluid-tight relationship with respect to each other (fig 10), and
- the plurality of elements for storing and releasing a thermal energy (49, 52-57, fig 1, ¶0054) are arranged loosely in the internal volumes (as they are allowed to change phase and thus must have some give to allow for expansion). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide multiple modules and to provide the individualised structures of PCM to increase the heat exchange capacity of the assembly. It would further be obvious to provide the fastening means at the corners such as taught by Tomohide in order to ensure a fluid tight seal and thus reduce the possibility of leaks.  

    PNG
    media_image4.png
    740
    660
    media_image4.png
    Greyscale



Regarding Claim 2, the combination of Schatz and Tomohide discloses all previous claim limitations. Schatz further discloses wherein said plurality of pockets (see annotated fig 2 below) under vacuum are joined by intermediate portions (see annotated fig 2 below) where two successive pockets can be articulated with one another (as the intermediate portions act as flexible joints and thus articulate the pockets), and the plurality of pockets and said intermediate portions together define an articulated panel that can be closed on itself (fig 2).

    PNG
    media_image5.png
    535
    966
    media_image5.png
    Greyscale



Regarding Claim 3, the combination of Schatz and Tomohide discloses all previous claim limitations. Schatz further discloses defining a unit for storing and releasing thermal energy comprising:
-a plurality of modules (such as taught by Tomohide, see rejection of claim 1 above) each comprising one said plurality of structures each which comprise: 
-- said plurality of elements (49, Tomohide, ¶0050) for storing and releasing said thermal energy, which are individualized elements including at least one PCM, 
-- a body comprising: 
At least one of said interior volume being defined within said peripheral wall (14, Schatz),
-- at least one connecting passage (20, 22, Schatz) between the outside of the body and the interior volume, to enable entry and exit said heat transfer fluid (col 4, lines 3-10, Schatz).
Schatz, as modified, does not explicitly disclose the peripheral wall of the module closed on one side by a bottom, while it is open on another side to be able to place within it or remove therefrom said plurality of elements for storing and releasing thermal energy. Tomohide, however, discloses allowing a bottom of module (20, fig 8) to be closed (via 60) and open on side by (via removing 50) to be able to place within it or remove therefrom said plurality of elements for storing and releasing thermal energy (49). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Schatz, as modified, to provide the plate covers (60, 50) if Tomohide to allow for the PCM to be easily removed and replaced in order to allow for the heat storage to be optimized. 

Regarding Claim 4, the combination of Schatz and Tomohide discloses all previous claim limitations. Schatz further discloses wherein the retaining spacers (24) are held in place with the peripheral wall (14) by cooperating shapes (see annotated fig 3 below).

    PNG
    media_image6.png
    290
    805
    media_image6.png
    Greyscale


Regarding Claim 5, the combination of Schatz and Tomohide discloses all previous claim limitations. Schatz, as modified, further discloses wherein the thermally insulating elements (34) comprises rods (as they would form rods which extend along a length of the element 16) arranged in the corners (see annotated fig 2 below, Schatz) along the plurality of stacked modules. 

    PNG
    media_image7.png
    376
    864
    media_image7.png
    Greyscale


Regarding Claim 9, the combination of Schatz and Tomohide discloses all previous claim limitations. Schatz further discloses wherein other of the thermally insulating elements (34) that said at least some of the thermally insulating elements comprise  blocks (as they form blocks in the open spaces) having thermal insulation engaged with at least of said plurality of pockets under vacuum (col 4, lines 11-26). 

Regarding Claim 13, the combination of Schatz and Tomohide discloses all previous claim limitations. Schatz, as modified, further discloses wherein the plurality of elements for storing and releasing a thermal energy (49, Tomohide) include PCM (¶0051, Tomohide).

Regarding Claim 16, Schatz discloses an assembly (figs 1-3) comprising:
-    a structure comprising a peripheral wall (14, peripheral to the thermal storage unit 16) and having an interior volume, the structure containing a plurality of elements for storing and releasing a thermal energy (as it is meant for thermal storage col 3, lines 65-66);
-     a heat transfer fluid capable of circulating the interior volumes under the action of circulation means, in a thermal exchange with the plurality of elements for storing and releasing a thermal energy (col 4, lines 3-10); and
-    a plurality of thermally insulating elements (32) arranged around the respective peripheral walls, wherein :
-    the structure comprising one of said plurality of structures, the plurality of stacked modules having corners and, in said corners, projections of the respective peripheral walls, two of the projections defining between one another, laterally and around at least a portion of the peripheral walls extending therebetween, an open space (see annotated fig 3 below),
-    the plurality of thermally insulating elements comprise:
plates (32) arranged in said open spaces, and
in said corners, blocks (24) individually arranged between two of said plates, and,
-    the modular assembly further comprises:
a first fluid supply pipe (20) to supply said interior volume the heat transfer fluid, and
a first fluid discharge pipe (22) to collect simultaneously the heat transfer fluid.

    PNG
    media_image8.png
    340
    797
    media_image8.png
    Greyscale


Tomohide, however, discloses a modular assembly (figs 8-10 embodiment) having a plurality of structures the plurality of structures are formed as a plurality of stacked modules (20), the plurality of stacked modules - the modular assembly further comprises fixing means (81, 83) to fix the plurality of stacked modules outside the respective interior volumes (at least at 83), so that the respective interior volumes are in a fluid-tight relationship with respect to each other (fig 10). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide multiple modules to increase the heat exchange capacity of the assembly. It would further be obvious to provide the fastening means at the corners such as taught by Tomohide in order to ensure a fluid tight seal and thus reduce the possibility of leaks.  This would result in the first fluid supply pipe and first fluid discharge pipe simultaneously supplying and collecting the heat transfer fluid from the plurality of interior volumes. 


12.	Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schatz and Tomohide as applied to claim 1 above, and further in view of Oliva Llena et al. (U.S. Patent Publication No. 2016/0201995, “Oliva Llena”). 

Regarding Claim 6, the combination of Schatz and Tomohide discloses all previous claim limitations. However, they do not explicitly disclose wherein the plurality of elements for storing and releasing a thermal energy comprises individualized balls. Oliva Llena, however, discloses an assembly (fig 1) wherein a plurality of elements for storing and releasing a thermal energy (4) comprises individualized balls (see ¶0066). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Schatz, as modified, to provide the elements of Oliva Llena in order to optimize the heat storage capacity of the assembly.  

13.	Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schatz and Tomohide as applied to claim 2 above, and further in view of Danner, Jr. et al. (U.S. Patent No. 5,316,171, “Danner, Jr.”, previously cited).

	Regarding Claim 7, the combination of Schatz and Tomohide discloses all previous claim limitations. Schatz further discloses wherein: 
at least some of the intermediate articulating portions (see annotated fig 2 below) comprise: 
a tubular part (18) defined by a portion enclosing a porous thermally insulating material (34) in a tubular chamber under vacuum (col 4, lines 11-26), and 
two parts of flexible sheets (see annotated fig 2 below), each interposed between said tubular part and one of said pockets (as the parts are in between the tubular part and pockets on the other side of 16 and thus are interposed).

    PNG
    media_image9.png
    402
    924
    media_image9.png
    Greyscale

However, Schatz, as modified, does not explicitly disclose externally, the peripheral wall has clamps on which said tubular parts can be arranged. Danner, Jr., however, discloses an assembly (fig 1) wherein a peripheral wall has camps (72) in which the corners are installed (fig 3). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Schatz to provide the clamps of Danner, Jr. to improve the structural integrity of the assembly and thus improve the reliability of the device. 

14.	Claims 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schatz and Tomohide as applied to claim 1 above, and further in view of Freund et al. (U.S. Patent Publication No. 2011/0100583, “Freund”, previously cited).

	Regarding Claim 8, the combination of Schatz and Tomohide discloses all previous claim limitations. Schatz further disclose wherein the thermally insulating elements (34) comprise blocks (as they form blocks in the open spaces).
However they do not explicitly disclose wherein the projections comprise lugs projecting from the respective peripheral walls and in front of which are arranged said blocks.  Freund, however, discloses an assembly (fig 2) wherein the first parts of the protrusion as defined by lugs 
	
Regarding Claim 10, the combination of Schatz, Tomohide, and Freund discloses all previous claim limitations. Schatz further wherein the engagements with the blocks (34) comprise cooperating shapes (see annotated fig 3 below).

    PNG
    media_image10.png
    305
    710
    media_image10.png
    Greyscale



15.	Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schatz and  Tomohide as applied to claim 1 above, and further in view of Shulman (U.S. Patent Publication No. 2013/0062355, previously cited).

Regarding Claim 11, the combination of Schatz and Tomohide discloses all previous claim limitations. However, they do not explicitly disclose comprises at least one layer containing a phase change material (PCM): 
arranged in at least one cavity of the respective peripheral walls or around said respective peripheral walls, and 
around which are arranged at least some of thermally insulating elements. 
Shulman, however, discloses an assembly (fig 1) comprises at least one layer (14) containing a phase change material (¶0046): 
arranged in at least one cavity of a peripheral wall (12) and 
around which are arranged thermally insulating elements (18, 16, ¶0047).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Schatz to provide the layer of phase change material of Shulman in order to enhance the heat storage capacity of the assembly.

16.	Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schatz as applied to claims 14 above, and further in view of Hitchin (U.S. Patent No. 4,491,172).

Regarding Claim 15, Schatz discloses all previous claim limitations. However, Schatz does not explicitly disclose wherein said at least one of a refrigerant fluid and a heat transfer fluid comprises a first fluid and a second fluid, the first fluid being capable of circulating in some of the interior volumes, the second fluid being capable of circulating in others of the interior volumes, in thermal exchange with the plurality of elements for storing and releasing a thermal energy and with the first fluid, with no mixing between the first fluid and the second . 

17.	Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schatz as applied to claims 16 above, and further in view of Hitchin (U.S. Patent No. 4,491,172).

Regarding Claim 17, the combination of Schatz and Tomohide discloses all previous claim limitations. However, they do not explicitly disclose wherein said at least one of a refrigerant fluid and a heat transfer fluid comprises a first fluid and a second fluid, the first fluid being capable of circulating in some of the interior volumes, the second fluid being capable of circulating in others of the interior volumes, in thermal exchange with the plurality of elements for storing and releasing a thermal energy and with the first fluid, with no mixing between the first fluid and the second fluid in the interior volumes,
-    the first fluid supply pipe is adapted to supply simultaneously to a plurality of said interior volumes the first fluid, and the first fluid discharge pipe is adapted to collect simultaneously from said plurality of said interior volumes the first fluid, and,
-    the modular assembly further comprises:

a second fluid discharge pipe to collect simultaneously from said another plurality of said interior volumes the second fluid.
Hitchin, however, discloses an assembly (fig 1) wherein said a heat transfer fluid comprises a first fluid (in 14) and a second fluid (in 26), the first fluid being capable of circulating in some of the interior volume, the second fluid being capable of circulating in others of the interior volume, in thermal exchange with the plurality of elements for storing and releasing a thermal energy (12) and with the first fluid, with no mixing between the first fluid and the second fluid in the interior volume. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Schatz to provide the second fluid of Hitchin in order to allow for simultaneous deposit and withdraw of thermal energy. 
	This would result in the first fluid supply pipe is adapted to supply simultaneously to a plurality of said interior volumes the first fluid (as it would circulate through each of the volumes), and the first fluid discharge pipe is adapted to collect simultaneously from said plurality of said interior volumes the first fluid, and,
-    the modular assembly further comprises:
a second fluid supply pipe to supply simultaneously to another plurality of said interior volumes the second fluid (as it would supply to all of the volumes), and
a second fluid discharge pipe to collect simultaneously from said another plurality of said interior volumes the second fluid (as it would discharge from all of the volumes).

Response to Arguments
18.	Applicant's arguments filed 10/9/2020 have been fully considered but they are not persuasive.
a.	Applicant argues (page 9) that the drawing objection regarding the clamps should be withdrawn as figure 14 shows the clamps. The Examiner agrees and the objection is withdrawn. 
b.	Applicant argues (page 10) that Schatz does not teach a plurality of elements for storage material and only teaches 16 as a heat storage core. The Examiner respectfully disagree; a heat storage core would inherently have a plurality of elements for thermal energy storage, that is the heat core would at least comprise a path for the heat transfer fluid and some sort heat retaining material which is a plurality of element. Further, Schatz specifically states that the construction of this core is detailed in German Patent Publication DE324027 which teaches providing a plurality of elements (14, fig 1). 
Applicant argues (page 10-11) that none of the cited references teach the limitations of newly added claim 14. However, as outlined in the rejection, Schatz and Tomohide do teach these limitations. 
Conclusion
19.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY E ARANT whose telephone number is (571)272-1105.  The examiner can normally be reached on Monday-Friday 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571)270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/HARRY E ARANT/Examiner, Art Unit 3763                                                                                                                                                                                                        
/TRAVIS C RUBY/Primary Examiner, Art Unit 3763